Citation Nr: 1643616	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen claims of service connection for right and left knee disabilities (a bilateral knee disability).

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for bilateral corns and calluses of the feet.

4.  Entitlement to service connection for bilateral flat feet.

5.  Entitlement to a rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).

6.  Entitlement to a rating in excess of 10 percent for service-connected low back strain with degenerative disc disease (DDD) and anterolisthesis grade 1 (low back disability).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to September 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010, June 2013, and April 2015 rating decisions of the St. Louis, Missouri and North Little Rock, Arkansas Department of Veteran Affairs (VA) Regional Office (RO).  In June 2014, a videoconference hearing addressing the matters involving corns and GERD was held before another Veterans Law Judge (VLJ) who is no longer at the Board, and a transcript of that hearing is in the record.  The Veteran was sent a July 2016 letter affording him the opportunity to have another hearing on those matters before a sitting VLJ, but he declined by August 2016 correspondence.  In July 2016, a videoconference hearing addressing his OSA, pes planus, and low back disability was held before the undersigned; a transcript of the hearing is associated with the record.  These matters were remanded by another VLJ in March 2015; they are now before the undersigned.

In February 2010, the AOJ denied service connection for bilateral flat feet, bilateral corns, bilateral fallen arches, sleep apnea, headaches, and a jaw disability, and granted service connection for GERD and a back disability, both rated 10 percent from August 26, 2009.  In March 2010, the Veteran filed a notice of disagreement (NOD) with respect to his flat feet, bilateral corns, bilateral fallen arches, sleep apnea, headaches, and back rating.  The Veteran filed an NOD and perfected his appeal of the GERD rating.  The Veteran did not file an NOD with respect to his headache and jaw disabilities.  Thus, those matters are not before the Board.  

In a September 2010 correspondence, the Veteran made statements concerning his corns, sleep apnea, flat feet, and back.  The RO initially accepted this correspondence as a substantive appeal with respect to these claims, but subsequently retracted that acceptance.  The prior remand found the September 2010 correspondence was a timely substantive appeal with respect to the February 2010 rating decision, and thus assumed jurisdiction over those matters.

The issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a prostate disability has been raised by a June 2014 statement and was referred for development by the prior remand, but has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)) 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen previously denied claims of service connection for right and left knee disabilities; service connection for OSA and flat feet; increased rating for low back disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  There is competent and credible evidence that the Veteran has bilateral corns and calluses that are related to active service.

2.  The evidence reasonably shows that the Veteran's GERD is manifested by persistently recurring epigastric distress with dysphagia, pyrosis, and regurgitation and substernal, arm, or shoulder pain, productive of considerable impairment of health; the preponderance of the evidence is against finding it is productive of symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations that produce severe impairment of health.


CONCLUSIONS OF LAW

1.  Service connection for corns and calluses of the feet is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  A 30 percent rating (but not higher) is warranted for service-connected GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code (Code) 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the claim of service connection for bilateral corns and calluses, there is no reason to belabor the impact of the VCAA on that matter; any notice or duty to assist omission is harmless.

The appeal for a higher rating for GERD is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A September 2009 letter prior to the February 2010 decision on appeal provided the Veteran notice of the downstream issue of an increased initial rating.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  January 2010, September 2014, and June 2016 VA examinations were conducted in conjunction with these claims.  The reports of those examinations reflect consideration of the entire record and relevant medical history, and describe the Veteran's GERD in sufficient detail to allow for application of the relevant rating criteria.  He has not alleged any worsening since the most recent examination.  Thus, they are adequate for rating purposes.  Moreover, the March 2015 remand ordered, in pertinent part, that the AOJ secure the Veteran's STRs, updated VA treatment records, and arrange for a contemporaneous examination of the Veteran's GERD-the AOJ has substantially complied with those remand orders.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Corns and Calluses

The Veteran contends that he had corns that were treated in service, and continues to have corns that are recurrences of the original corns noted in service.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs show no corns or calluses were noted on enlistment examination in June 1975.  Therefore, he is presumed sound upon entry insofar as this claim is concerned.  38 C.F.R. § 3.304(b).  In September 1975 and August 1976, he was treated for corns on his toes and feet.  In November 1977, he was treated for calluses on both fifth toes.  On July 1979 separation examination, no calluses or corns were noted.  
On January 2010 VA examination, the Veteran said he had recent corns and calluses shaved off by podiatrists.  The examiner noted treatment of corns in August 1976 on both fifth toes.  Although he had no corns, the examiner again noted the Veteran had recently had them removed.  He was not wearing special shoes and had no mole skin.  The examiner diagnosed bilateral corns on the fifth metatarsals and opined that any recurrence of corns since service would "likely represent association with... military service, as he was treated in August 1976 with Betadine hot soaks and mole skin application."

In September 2010, the Veteran said he had corns and calluses removed by a VA podiatrist before his last VA examination that had grown back and could not be corrected.  A July 2013 private podiatric evaluation noted a heloma durum (corn) on the fifth right toe and intractable plantar keratoses (calluses) below the fifth metatarsal head of the left foot, at the insertion of the Achilles tendon and bursal area, and on the right over the sinus tarsi and anterior aspect of the right ankle.  

In June 2014, the Veteran testified that he had no problems with corns prior to the military and first noticed them after his first year in service.  He said he went to the sick bay and they treated it with pads that would dissolve the corns and calluses.  However, he indicated they never actually resolved.  He estimated being seen about three or four times while on active duty.  He also indicated VA doctors told him his corns now are the same problem he had in the military.  

On September 2014 VA skin examination, the examiner noted "several blister-like lesions on the medial side of the left foot" that were not identified by diagnosis.  In May 2015, VA providers noted hyperkeratotic scales on the insteps of the feet.  In August 2015, the Veteran reported a callus on the left foot that caused a lot of pain, preventing him from wearing an orthotic insert.  

First, the evidence clearly confirms that the Veteran had corns and calluses in service and continues to have recurrent corns and calluses.  What remains for consideration is whether the Veteran's current corns and calluses are related to those noted in service.  To that end, the Board notes that the Veteran is perfectly competent to speak to both the onset and course of observable symptomatology (such as corns or calluses).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (finding lay persons competent to diagnose simple conditions); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran has alleged that his corns in service never truly resolved and would recur intermittently throughout the years.  There is nothing in the evidence to the contrary, and the Board can find no reason to question the veracity of these allegations.  Thus, his lay reports are both competent and credible evidence of onset in service and persistent recurrence thereafter, particularly in light of the fact that corns and calluses are commonly known to experience periods of intermittent recurrence and remittance.  Furthermore, the only relevant medical opinion in the record (in January 2010) specifically indicates that any recurrence of corns since service would "likely represent association with the military service."  

In light of the above and absent any evidence to the contrary, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's corns and calluses began in service and have persistently recurred since.  Resolving all remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for corns and calluses of the feet is warranted, and the appeal in this matter must be granted.

GERD

The Veteran alleges that his GERD produces symptoms warranting a rating in excess of 10 percent.  

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptoms where none of the symptoms justifying an evaluation under one diagnostic code duplicate or overlap with the symptoms justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's GERD is rated by analogy under Code 7346 as a hiatal hernia.  Under that Code, a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health; and a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations that produce severe impairment of health.  38 C.F.R. § 4.114.  

July 2006 private records indicate there was "not much evidence of GERD" at the time.  December 2006 private records note a diagnosis of GERD with some acid reflux found on examination.  

In January 2010, the examiner noted the Veteran was treated for chest pain, painful swallowing, and painful belching in service.  More recently, he had received treatment in December 2006 for acid reflux.  His primary symptom was retrosternal pain with epigastric burning.  He underwent an esophagogastroduodenoscopy (EGD) to evaluate his reflux (among other concerns), but no surgery was required.  He continued to have acid reflux frequently, managed by medication.  On examination, the abdomen was soft and nontender.

In September 2010, the Veteran said he had indigestion two to three times a day and felt constantly nauseated.  He took antacids before and after meals, and experienced weight loss associated with GERD due to an inability to eat at times.  In August 2011, he said his reflux had been exacerbated by medicines prescribed by his VA doctor, and that he had to visit the emergency room because he thought he was having a heart attack.  Instead, he discovered that his medicine was affecting his stomach lining.  A January 2013 record notes a recent endoscopy was normal, though there was gastroesophageal reflux of acid from the stomach to the esophagus without damage to the esophagus.

At the June 2014 hearing, the Veteran reported constant burping, gas, and bloating on a daily basis, with occasional chest and arm pain.  These symptoms interfered with his sleep.  He also noticed an increase in arm and chest pain (which occurred two or three times a week).  He also said he had regurgitation and burning sensations in his mouth, adding that his tongue would be white when he woke due to reflux.  He denied any vomiting.  Anything he ate caused irritation.  He indicated that most of his treatment was through VA, though he also sought private treatment at times, but indicated VA had all the relevant evidence.  

On June 2016 VA examination, the Veteran said he had heartburn, "stomach bubbles," and "gurgling."  The examiner noted the Veteran's GERD was manifested by persistently recurrent epigastric distress, pyrosis, reflux, substernal pain, sleep disturbance four or more times per year (lasting less than one day at a time), and nausea four or more times a year (lasting less than one day at a time).  He did not have an esophageal stricture, spasm, or an acquired diverticulum of the esophagus.  He did not have any other pertinent findings or scars related to his GERD.  There was no evidence that the Veteran's GERD should have any impact on his functioning in an occupational environment.  

After reviewing the evidence, the Board finds that the Veteran's GERD is primarily manifested by epigastric distress, pyrosis (heartburn), regurgitation, and substernal, arm, and shoulder pain.  These symptoms are constant, daily, and not particularly well-managed by regular medication.  In so finding, the Board notes that the Veteran is perfectly competent to observe the symptoms of GERD, and there is nothing in the evidence which raises questions as to the veracity of his statements in support of his claim.  In light of the above, the Board finds that the evidence reasonably shows his GERD presents a disability picture which is consistent with the criteria contemplated by a 30 percent rating (and at least approximates "considerable impairment of health").  Therefore, a 30 percent rating is warranted.  

However, a rating in excess of 30 percent is not warranted at any time during the period on appeal.  In so finding, it is critical to note that there is no evidence of symptoms such as (or of comparable severity to) material weight loss, hematemesis, melena, or anemia.  In so finding, the Board acknowledges that the Veteran alleged some weight loss in September 2010, but notes that more recent records note subsequent weight gain in March 2016, and that he continues to be overweight and VA records indicate he could benefit from further weight loss.  Therefore, the evidence does not suggest that any weight loss alleged was material, as required by the criteria for a higher rating.  Moreover, even assuming arguendo that he did lose significant amounts of weight, there remains no evidence of the other symptoms contemplated by those criteria, or any evidence suggesting other symptom combinations that produced severe impairment of health due to GERD alone.  The evidence quite clearly presents a disability picture that more closely approximates that contemplated by the criteria for a 30 percent rating.  Therefore, a higher 60 percent rating is not warranted.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with related factors (such as, for example, marked interference with employment or frequent periods of hospitalization) that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's GERD disability is rated (by analogy) based on his documented epigastric distress, pyrosis, regurgitation, and substernal, arm, and shoulder pain.  Despite the fact that the GERD is rated by analogy, the Veteran has not reported and the evidence does not indicate that there is any additional GERD pathology that is not contemplated by the rating schedule.  The Board finds that the associated symptoms and degree of disabilities shown are entirely adequate in this case.  Therefore, referral for extraschedular consideration is not warranted.

Consequently, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's GERD warrants a higher 30 percent rating, and to that extent, the appeal in this matter must be granted.  However, the preponderance of the evidence is against finding it is productive of symptomatology warranting a higher 60 percent rating, and to that extent, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.  





ORDER

Service connection for bilateral corns and calluses of the feet is granted.

A 30 percent rating (but no higher) is granted for the Veteran's GERD, subject to the regulations governing payment of monetary awards. 


REMAND

Regrettably, further remand is required before the Board may fully adjudicate these claims on their merits.

Stegall and Manlincon Concerns

First, the prior March 2015 remand ordered, in part, that the AOJ issue appropriate statements of the case (SOCs) addressing appeals of a June 2013 rating decision declining to reopen claims of service connection for right and left knee disabilities.  However, that order has not been complied with, and the Board must once again remand these matters to order corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Similarly, the Board notes that the Veteran was recently denied a TDIU rating by April 2015 rating decision.  Although he initiated a timely appeal of that matter by a June 2015 notice of disagreement (NOD), an SOC has not been issued addressing that appeal.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Sleep Apnea

Turning to the claim of service connection for OSA, the Board notes that the Veteran was already afforded a January 2010 VA examination assessing the nature and likely etiology of his confirmed OSA.  However, that report addresses only whether the Veteran's OSA is directly related to service, and does not consider whether it may be secondary to his orthopedic complaints (including his service-connected back disability and the knee disabilities he is currently seeking service connection for).  Specifically, the Veteran argues that these conditions have limited his ability to engage in physical activities postservice, which has in turn led to significant weight gain that caused his current OSA.  This is a particularly important theory to address given the January 2010 examiner specifically found the Veteran's OSA is likely related to his weight gain postservice rather than insomnia complaints in service.  Moreover, the new theory inextricably intertwines this matter with the appeals involving his knees and back (which are also being remanded).  Thus, a new examination is needed.

Flat Feet

The Board notes that the Veteran has alleged he has flat feet due to the use of boots and prolonged standing during service.  He is perfectly competent to report the nature of his duties in service (and to indicate that they involved considerable strain on his feet).  Moreover, his STRs indicate that he had no foot problems upon entry into service (triggering a presumption of soundness upon entry), and postservice treatment records document diagnoses of flat feet.  However, no VA examination has been arranged to address the nature and likely etiology of his flat feet.  In light of the above, the Board finds that the low threshold standard for determining when VA must afford the Veteran such an examination has been met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Low Back

The most recent VA examination assessing the severity of the Veteran's low back disability was conducted in March 2014.  At the time, the examiner noted mild involvement of the bilateral sciatic nerves productive of numbness, tingling, and radiculopathy in the lower extremities.  Since then, however, the Veteran has continued to receive treatment for persistent and worsening radiating pain and suggestions of incapacitating exacerbations of low back pain (as indicated by October 2015 reports of pain that caused him to spend more time in bed) that were not noted by the March 2014 examiner.  Moreover, a January 2015 VA opinion (for TDIU purposes) indicated the Veteran's low back disability limited him to walking only a quarter mile at a time (which was also not noted on March 2014 examination), and at his July 2016 hearing before the undersigned, the Veteran said he was further limited to only walking roughly 100 feet at a time.  He also alleged even further exacerbation of his radicular symptoms to the point of causing "foot drop" at times.  In light of the above, and considering over two years have passed since the most recent VA low back examination, the Board finds that a contemporaneous examination is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA and adequately identified private treatment the Veteran has received for right knee, left knee, OSA, pes planus, or low back disabilities.  

2. Then, arrange for the Veteran's file to be forwarded to a sleep or respiratory specialist for an addendum opinion regarding the likely cause of his OSA.  Based on a review of the entire record, the consulting provider should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's low back or knee disabilities caused or aggravated his current OSA, to include by contributing to his postservice weight gain.  

The examiner must provide a complete rationale and reasoning for all opinions and conclusions provided, citing to factual evidence and medical literature, as appropriate.

3. The Veteran should also be scheduled for a podiatric examination to determine the nature and likely cause of his flat feet.  Based on an examination of the Veteran and review of the entire record, the examiner should opine whether the Veteran's flat feet are at least as likely as not (a 50 percent or better probability) related to his military service, to include the aggregate effect of constant standing and wearing military boots throughout active service.

The examiner must provide a complete rationale and reasoning for all opinions and conclusions provided, citing to factual evidence and medical literature, as appropriate.

4. Arrange for the Veteran to be examined by an orthopedist to determine the current severity of his low back disability.  Based on examination of the Veteran, review of the record, and any tests or studies deemed appropriate, the examiner must describe the findings and features of the Veteran's low back disability in sufficient detail to allow for the relevant rating criteria.  Specifically, the examiner must note the results of range of motion studies, noting whether there is pain on motion (and if so, the degree at which such pain begins).  The examiner must also indicate whether there is functional impairment due to subjective factors (such as pain, weakness, etc.) and ascertain the severity of any related neurological manifestations (including right and left leg radiculopathy).  He or she should also specifically note whether the low back is ankylosed (and if so, the position of ankylosis) and whether the Veteran has had incapacitating episodes (bedrest prescribed by a physician) of intervertebral disc syndrome (IVDS) (and if so, their frequency and duration).

The examiner must provide a complete rationale and reasoning for all opinions and conclusions provided, citing to factual evidence and medical literature, as appropriate.

5. The AOJ must also issue appropriate SOCs addressing the Veteran's appeals of claims to reopen service connection for right and left knee disabilities and his claim seeking a TDIU rating.  He should be notified of the time limit for perfecting his appeal.  If any of these appeals are properly perfected, they should be returned to the Board for appellate review.

6. The AOJ should then review the record and readjudicate the other claims on remand (sleep apnea, flat feet, and low back disability).  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


